PER CURIAM.
We affirm the trial court’s order dismissing the bookmaking charges against the appellant on the basis that the bookmaking statute, section 849.25, Florida Statutes (1985), was unconstitutional as applied to appellant, on the authority of State v. Cogswell, 504 So.2d 464 (Fla. 4th DCA 1987). We also note that the legislature amended the bookmaking statute, effective October 1,1987, to cure the problem which concerned this court in Cogswell.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.